The appeal from the decision of the trial court setting aside the verdict raises the question whether, upon the evidence, the jury might reasonably have reached the conclusion it did. Our examination of the evidence has satisfied us that the jury could reasonably have found, upon the evidence, that the plaintiff had suffered personal injuries through the failure of the defendant city to maintain the sidewalk on Talcott Street in Hartford in a reasonably safe condition for public travel thereon, and that the plaintiff's negligent conduct did not materially contribute to such injuries.
The trial court correctly held that if the jury believed the plaintiff's testimony, they could find that her own negligence did not materially contribute to her injuries. The court failed to apply the same standard in determining whether the jury could reasonably have found that the defendant was negligent in failing to keep this street in a reasonably safe condition for public travel. If the jury believed the testimony of the plaintiff upon this point, and of the witnesses Festa, Cerosino, DePasquale and Mrs. Meronski, they might reasonably have found the defendant negligent as claimed. Whether, upon the entire evidence, the court would have reached the opposite conclusion, is not the decisive test upon an appeal from the setting aside of a verdict.
   There is error, the judgment is set aside, and the Superior Court directed to render judgment in conformity with the verdict.